DETAILED ACTION
Status of Application
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-19 are objected to because of the following informalities:  
Claim 1 should start with “A system” instead of “System”.
Claims 2-16 should start with “The system” instead of “System”.
Claim 17 should start with “A method” instead of “Method”.
Claims 18-19 should start with “The method” instead of “Method”.
Appropriate correction is required.
Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 12 is indefinite because the claim contains the trademark “Carbopol®”. Generally, trademarks are not appropriate claim language because the mark identifies the product but not its composition. The composition of trademarked products can change with no notice. In the interest of compact prosecution the examiner interprets the phrase as carbomer.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Engel et al. (US20040164096A1) hereinafter Engel in view of Dörschner et al. (Machine translation of EP1516613A1) hereinafter Dörschner.
 	Regarding claims 1-16, Engel is drawn to a multi-chambered dispenser for blending and dispensing a customized liquid product such as a liquid cosmetic foundation. The dispenser includes a device for selecting a customized liquid formula; a plurality of cartridges separately containing pre-mix compositions for the customized liquid product (abstract and claims 1-5).
 	Engel discloses that depending on the type of composition dispensed from the present device, the number of cartridges will vary to satisfy the various shade, nutrients, sunscreen, or fragrances desired for that liquid composition [0022]. Engel discloses cartridge a may be threaded or otherwise coupled to the receiving end of the flow path [0019].
 	Engel does not explicitly disclose the presence of particles present at least 0.1% mass nor wherein the viscosity of the first base product is greater than 2 Pa.s.
 	However, Dörschner is drawn to a cosmetic product consisting of a package with two separate storage chambers, the contents of which are dispensed simultaneously from a single outlet using two coupled supply pumps. The mixing ratio of the preparations supplied by the two pumps is freely adjustable via a regulating mechanism. The two preparations (I) and (II) in the two chambers differ in their viscosities and/or their concentrations of active agents. In a novel cosmetic product consisting of a package with two separate storage chambers, the contents of which are dispensed simultaneously from a single outlet using two coupled supply pumps, (a) the mixing ratio of the preparations supplied by the two pumps is freely adjustable via a regulating mechanism and (b) the two preparations (I) and (II) in the two chambers differ in their viscosities and/or their concentrations of active agents (abstract).
 	Dörschner discloses a packaging with two separate storage chambers, the contents of which can be removed simultaneously via a common outlet opening with the help of two coupled feed pumps and is characterized in that the quantitative ratio of the cosmetic preparations conveyed by the two pumps to one another can be freely adjusted with the help of a control mechanism lets, as well two cosmetic preparations which are each located in one of the two storage chambers of the packaging material and are characterized in that they differ from one another in terms of their viscosity and / or concentration of cosmetic and / or dermatological active ingredients [0008].
Dörschner discloses particles present range 0.1% by weight to 25% by weight [0073; 0077].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings as disclosed by Engel to comprise particles in the base product and wherein the base product has a viscosity greater than 2 Pa.s, as disclosed by Dörschner, and arrive at the instant invention.
	One of ordinary skill in the art would have been motivated to do so because Engel and Dörschner are both in the field of multi-chambered dispensing apparatus devices and Dörschner discusses the goal to develop a cosmetic which enables the
simultaneous use of ingredients of cosmetics and dermatics with widely differing viscosities that can be dispensed from the system in a uniform composition and provide a cosmetic that is easy for the consumer to handle and easily extract cosmetic or dermatological active ingredient concentrations tailored to individual needs [0007]. One of ordinary skill in the art would have had a reasonable expectation of success in making the composition as disclosed by the combined teachings of Engel and Dörschner, by applying a known technique to a known product ready for improvement to yield predictable results.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
 	Dörschner discloses the viscosity of the higher viscosity partial preparation is a maximum of 7,000 mPas (7 Pa.s, greater than or equal to 4 Pa.s) [0020].
 	Dörschner discloses the preparation comprising anionic surfactant such as sodium lauroyl sarcosinate [0039; 0043].
	Dörschner discloses the preparation comprising carbomers and carbopols [0030].
 	Dörschner discloses the viscosity of the partial preparation with the lower viscosity is at least 300 mPas (0.3 which is less than 1 Pa.s) [0021].
 	Dörschner discloses iron oxide and titanium dioxide particles (iron oxide wherein density of said particles is greater than or equal to 5 g/cm3; does not have any particles with a density greater than or equal to 7 g/cm3)  [0073; 0075].
 	Dörschner discloses more than two chambers and in such a case contain more than two different cosmetic (or dermatological) preparations [0013].
 	Dörschner discloses more than two chambers and in such a case contain more than two different cosmetic (or dermatological) preparations [0013] and discloses thickeners [0022].
 	Dörschner discloses the viscosity of the two preparations can advantageously be regulated by the content of one or more thickeners (also called hydrocolloids) such as carrageenan [0022].
 	Dörschner discloses the total amount of one or more hydrocolloids (thickener) is less than 1.5% by weight, preferably between 0.1 and 1.0% by weight, based on the total weight of the preparations [0036].
 	Engel discloses cartridge a may be threaded (removable) or otherwise coupled to the receiving end of the flow path [0019].
 	Dörschner discloses a two-chamber packaging from Versadial dual dispenser bottle [0018].
 	Engel discloses blending [0002], and Dörschner discloses preparations and dispensing of a uniform composition even with widely differing viscosities [0007] and discloses a mixing chamber [0015]. 
 	Regarding claims 17-19, Dörschner discloses a cosmetic consisting of a packaging material with two storage chambers and two cosmetic partial preparations [0001].
 	Dörschner discloses the use of the packaging material [0001], and discloses skin care products should protect against environmental influences, in particular against sun and wind, and delay skin aging [0003].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of parent US Patent US 11,291,287 B2.
The instant claims differ from the claims of the ‘287 patent in that the instant claims require a dispenser that receives at least two cartridges that each have a reservoir containing a base product, a first base product comprising a thickener, a second base product comprising an agent for modulating the viscosity of the thickener, the dispenser making it possible to deliver at least these two base products in adjustable proportions, whereas the ‘287 patent requires a dispenser that receives at least two cartridges that each have a reservoir comprising a base product, a first base product in a reservoir of one of the at least two cartridges and a second base product in a reservoir of another of the at least two cartridges, the first base product comprising at least 0.1% by mass of particles exhibiting a difference in density with a medium which contains them, the particles having a density greater than or equal to 2 g/cm3, and a rubber saccharide thickener in 0.1% to 5% relative to the total mass of the first base product, the dispenser making it possible to deliver the at least two base products in adjustable proportions, the viscosity of the first base product being greater than 2 Pa·s. However, claims 11 and 13 of the instant claims recite saccharide rubber thickener in 0.2 to 5% relative to the total mass of the first base product, and both sets of claims overlap because the system both require a dispenser that receives at least two cartridges that each have a reservoir containing a base product, the base product, particles, and thickener. 
 	This is a nonstatutory double patenting rejection.

Conclusion
	No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615